DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 12/03/2021, wherein 3, 13-53, 56-105, 107-156, 158-159 and 163-167 are cancelled and claims 1-2, 4-12, 54-55, 106, 157 and 160-162 are pending.
Drawings
	The drawings submitted on 12/03/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-10, 12, 160 and 161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0104166 A1 to Jeong et al.
	Regarding claim 1, Jeong et al. discloses an OLED comprising an anode and a cathode sandwiching an organic layer comprising an emission layer comprising the following compound:

    PNG
    media_image1.png
    226
    335
    media_image1.png
    Greyscale

which is typified by such species as

    PNG
    media_image2.png
    325
    451
    media_image2.png
    Greyscale
.
This compound is exemplary of the claimed compound wherein A1 is

    PNG
    media_image3.png
    168
    249
    media_image3.png
    Greyscale

wherein XA = NRA’ with RA’ being a phenyl group and LA = single bond, A2 is

    PNG
    media_image4.png
    143
    195
    media_image4.png
    Greyscale

wherein LA = single bond, and D1 is 

    PNG
    media_image5.png
    269
    213
    media_image5.png
    Greyscale

wherein LD = single bond and 3 adjacent RD groups bond together to form two fused 1 group in the prior art compound can be viewed as identical to the structure of claim 6 wherein two RD groups bond to each other to form a ring. Claim 8 is anticipated for the same reason. Claim 12 is rejected along with claim 1 because it does not limit the compound of claim 1 to have at least one Ar1. The features of claim 161 can be found in paragraph [0150]. 
Allowable Subject Matter
	Claims 54, 106 and 157 are allowable. However, it is recommended that they be amended to remove the broad-limitation-followed-by-narrower-limitation language. Each of them can be amended to recite “A compound selected from” followed by the chemical structures.
Claims 5, 11, 55 and 162 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that the compound of claim 1 is disclosed not only by Jeong et al. as explained above, but also by WO 2016/068633 A2 to No et al. (see, for example, compound 338 in column 133) and JP 2010-215759 A to Nishizeki et al., e.g., compound

    PNG
    media_image6.png
    478
    590
    media_image6.png
    Greyscale
   ,

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762